89 F.3d 846
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re PUU IKI DEVELOPMENT CO., INC., Debtor.Leroy Robert ALLEN, a/k/a L. Robert Allen, Appellant,v.PUU IKI DEVELOPMENT CO., INC.;  Paul S. Sakuda, Trustee;Marshall F. Goldman, U.S. Trustee;  Thomas D.Yano, Creditor, Appellees.
No. 94-16732.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 11, 1996.Decided June 25, 1996.

Before:  GOODWIN, PREGERSON and KOZINSKI, Circuit Judges.


1
JUDGMENT ORDER*


2
The judgment of the Bankruptcy Appellate Panel is AFFIRMED substantially for the reasons stated in that court's memorandum.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3